Title: From Thomas Boylston Adams to Thomas Cadwalader, 6 December 1806
From: Adams, Thomas Boylston
To: Cadwalader, Thomas



Dear Sir.
Quincy 6th: December 1806.

It is not my practice to omit altogether, however I may sometimes unreasonably, postpone the acknowledgment of a business letter; and I am not a little surprized to find a letter of this description from you upon my file of unanswered communications. The only reason I can assign for this neglect is such as will hardly pass for an excuse, so that I shall throw myself upon your clemency without any apology whatever save that which your conjecture anticipated; viz, the plan you suggested to me, upon the best information I can obtain would not succeed here, for the reasons I gave in my last letter. An Advertisement of the conditions, which you Should think fit to prescribe for the sale of those lands in the interior of your State, would be the most likely method of ensuring proposals from such as might desire to emigrate from this quarter, but as you want assurances of such a disposition to encourage you to embark in the enterprize I am wholly unable to point out an eligible plan for the accomplishment of your wishes.
The return of your Sister to her native land, under circumstances and in a character So enviable, is a fair occasion of congratulation to you. Mr: Erskine has resided in the United States long enough to acquire a competent knowledge of our dispositions toward his Country, and he will not find it difficult to cultivate friendly relations, provided he can overlook trifles of a more or less disgusting nature, at the Seat of government. The capture of Buenos Ayres and the immense outlet it will afford for British manufactures, may help to keep the good people from starving under the operation of our non-importation laws; and it is not improbable that the Trade of the Empire may survive the act which was designed to prostrate and humble it at the feet of our double headed Embassy.
Present my best compliments to your lady and her little flock, and  / Believe me very truly, / Your friend
Thomas B. Adams.
P.S. Do me the favor to send the enclosed to the Port Folio Office—

